DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,588,780 to Hayashi et al.
	Regarding Claim 1, Hayashi et al disclose a strut mount 10 (see Figure 1) that attaches and supports a tip end of a strut rod of a strut suspension (see column 6 lines 28-31) provided on a vehicle to a vehicle body side panel 14 of the vehicle (see column 6 lines 28-31), wherein the strut mount 10 comprises a cylindrical body 18 attached to the strut rod (see Figure 1), and a cylindrical main body rubber 16 that is fixed to an outer peripheral surface of the cylindrical body 18 and is in contact with the vehicle body side panel 14 (see Figure 1), the main body rubber 16 is provided with a projection 30 extending in an axial direction of the strut rod (see Figure 1), where the projection 30 is separated from a main body of the main body rubber 16 by a concave portion 50 (see 
	Regarding Claim 2, Hayashi et al further disclose a tip end of the projection 30 is in contact with a bent portion (see Figure 1 and the bent portion of element 60 generally at element numeral 60) of a rebound stopper metal fitting 60 attached to the strut rod above the cylindrical body 18 (see Figure 1 and note how the top of element 30 fits within the bent portion of element 60).
	Regarding Claim 3, Hayashi et al further disclose that the tip end of the projection 30 is formed in a bifurcated shape having a first contact portion in contact with a rising surface side of the bent portion and a second contact portion in contact with a bottom surface side of the bent portion (see Figure 1 and note how the top of element 30 fits within the sloping bent portion of plate 60 at multiple contact points of the bend).
	Regarding Claim 4, Hayashi et al further disclose that an outer surface between the first contact portion and the second contact portion (i.e., the portions of element 30 contacting the underside of the bent portion of plate 60) is formed by a
curved surface (i.e., the curved surface of the top portion of element 30) having a curvature smaller than a curvature of an outer surface of the bent portion (i.e., the top outer surface of the bent portion of plate 60 that encloses the entire strut mount assembly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,465,296 to Shiratori et al., U.S. Patent No. 4,798,370 to Inuzuka, U.S. Patent No. 5,040,775 to Miyakawa, U.S. Patent No. 6,908,076 to Hayashi et al., and PG Publication No. 2017/0368899 to Hamada et al all disclose strut mounts similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/07/22